DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/16/2021 has been entered. Claims 1, 3-6, and 8-10 remain pending.

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Baldwin et al (US 2017/0153694) discloses control of a mobile device based on remaining battery life, where in certain modes only those contacts registered as emergency contacts will be able to communicate with the device ([0025]) and where the emergency contact information is registered with the service provider ([0029]).
Gudlavenkatasiva et al (US 2014/0335814) discloses automatically generating emergency contact information, where the server may monitor calling patterns, present location, and other factors, and dynamically identify and generate emergency contacts to be provided in certain situations ([0016]), where the contact list may be ranked based on source from which the emergency contact information was received and relationship to the user ([0037]).
Regarding Claims 1 and 6, in view of Applicant’s Remarks filed 04/16/2021, the recited limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641